 



Exhibit 10.8
INTEL CORPORATION
NONQUALIFIED STOCK OPTION AGREEMENT
UNDER THE 2004 EQUITY INCENTIVE PLAN

1.   TERMS OF OPTION       This Nonqualified Stock Option Agreement (this
“Agreement”), the Notice of Grant of Stock Options delivered herewith (the
“Notice of Grant”) and the Intel Corporation 2004 Equity Incentive Plan (the
“2004 Plan”), as such may be amended from time to time, set forth the terms of
your option identified in the Notice of Grant. As used herein, the “Corporation”
shall mean Intel Corporation and its Subsidiaries.   2.   SIGNATURE       If you
fail to electronically sign this Agreement within 180 days of the Grant Date,
the options subject to your Notice of Grant will be cancelled, except as
determined by the Corporation in its sole discretion. Signing this agreement
does not obligate you to exercise the option or purchase any shares.   3.  
NONQUALIFIED STOCK OPTION       This option is not intended to be an incentive
stock option under Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”) and will be interpreted accordingly.   4.   OPTION PRICE       The
exercise price of this option (the “option price”) is 100% of the market value
of the common stock of Intel Corporation (“Intel”), $.001 par value (the “Common
Stock”), on the date of grant, as specified in the Notice of Grant. “Market
value” means the average of the highest and lowest sales prices of the Common
Stock as reported by NASDAQ.   5.   TERM OF OPTION AND EXERCISE OF OPTION      
To the extent the option has become exercisable (vested) during the periods
indicated in the Notice of Grant and has not been previously exercised, and
subject to termination or acceleration as provided in this Agreement and the
requirements of this Agreement, the Notice of Grant and the 2004 Plan, you may
exercise the option to purchase up to the number of shares of the Common

1.



--------------------------------------------------------------------------------



 



    Stock set forth in the Notice of Grant. Notwithstanding anything to the
contrary in Section 6 or Sections 8 through 11 hereof, no part of the option may
be exercised after seven (7) years from the date of grant.       The process for
exercising the option (or any part thereof) is governed by this Agreement, the
Notice of Grant and the 2004 Plan and by your agreements with Intel’s stock plan
administrator. Exercises of stock options will be processed as soon as
practicable. The option price may be paid (a) in cash, (b) by arrangement with
Intel’s stock plan administrator which is acceptable to Intel where payment of
the option price is made pursuant to an irrevocable direction to the broker to
deliver all or part of the proceeds from the sale of the shares of the Common
Stock issuable under the option to Intel, (c) by delivery of any other lawful
consideration approved in advance by the Committee of the Board of Directors of
Intel established pursuant to the 2004 Plan (the “Committee”) or its delegate,
or (d) in any combination of the foregoing. Fractional shares may not be
exercised. Shares of the Common Stock will be issued as soon as practicable. You
will have the rights of a stockholder only after the shares of the Common Stock
have been issued. For administrative or other reasons, Intel may from time to
time suspend the ability of employees to exercise options for limited periods of
time.       Notwithstanding the above, Intel shall not be obligated to deliver
any shares of the Common Stock if such delivery is prohibited by the laws of the
U.S. or your country of residence or employment. If such delivery is prohibited
at the time that all or part of the option is exercised, then such exercise may
be made only in accordance with Intel’s “cashless exercise” procedure, to the
extent permitted under the laws of the United States and your country of
residence or employment.       Notwithstanding anything to the contrary in this
Agreement or the applicable Notice of Grant, Intel may reduce your unvested
options if you change classification from a full-time employee to a part-time
employee.   6.   LEAVES OF ABSENCE

      (a) Except as expressly provided otherwise in this Agreement, if you take
a personal leave of absence (“PLOA”), the option will be exercisable only to the
extent and during the times specified in this Section 6:

  (1)   If the duration of the PLOA is 365 days or less, you may exercise any
part of the option that vested prior to the commencement of the PLOA at any time
during the PLOA. If the duration of the PLOA is greater than 365 days, any part
of the option that had vested prior to the commencement of the PLOA and that has
not been exercised will terminate on the 365th day of the PLOA.     (2)   If the
duration of the PLOA is less than thirty (30) days:

2.



--------------------------------------------------------------------------------



 



  a.   The exercisability of any part of the option that would have vested
during the PLOA shall be deferred until the first day that you return to work
(i.e., the date that the PLOA is terminated); and     b.   Any part of the
option that had not vested at the commencement of the PLOA and would not have
vested during the PLOA will vest in accordance with the normal schedule
indicated in the Notice of Grant and shall not be affected by the PLOA.

  (3)   If the duration of the PLOA equals or exceeds thirty (30) days, the
exercisability of each part of the option scheduled to vest after commencement
of the PLOA shall be deferred for a period of time equal to the duration of the
PLOA. If you terminate employment after returning from the PLOA but prior to the
end of such deferral period, you shall have no right to exercise any unvested
portion of the option, except to the extent provided otherwise in Sections 9
through 11 hereof, and such option shall terminate as of the date that your
employment terminates.     (4)   If you terminate employment with the
Corporation during a PLOA:

  a.   Any portions of the option that had vested prior to the commencement of
the PLOA shall be exercisable in accordance with Sections 8 through 11 hereof,
as applicable; and     b.   Any portions of the option that had not vested prior
to the commencement of the PLOA shall terminate, except to the extent provided
otherwise in Sections 9 through 11 hereof.

  (b)   If you take an approved Leave of Absence (“LOA”) other than a PLOA under
Intel Leave Guidelines, the vesting of your options shall be unaffected by such
absence and will vest in accordance with the schedule set forth in the Notice of
Grant.

7.   SUSPENSION OR TERMINATION OF OPTION FOR MISCONDUCT       If you have
allegedly committed an act of misconduct as defined in the 2004 Plan, including,
but not limited to, embezzlement, fraud, dishonesty, unauthorized disclosure of
trade secrets or confidential information, breach of fiduciary duty or
nonpayment of an obligation owed to the Corporation, an Authorized Officer, as
defined in the 2004 Plan, may suspend your right to exercise the option, pending
a decision by the Committee (or Board of Directors, as the case may be) or an
Authorized Officer to terminate the option. The option cannot be exercised
during such suspension or after such termination.

3.



--------------------------------------------------------------------------------



 



8.   TERMINATION OF EMPLOYMENT       Except as expressly provided otherwise in
this Agreement, if your employment by the Corporation terminates for any reason,
whether voluntarily or involuntarily, other than death, Disablement (defined
below), Retirement (defined below) or discharge for misconduct, you may exercise
any portion of the option that had vested on or prior to the date of termination
at any time prior to ninety (90) days after the date of such termination. The
option shall terminate on the 90th day to the extent that it is unexercised. All
unvested stock options shall be cancelled on the date of employment termination,
regardless of whether such employment termination is voluntary or involuntary.  
    For purposes of this Section 8, your employment is not deemed terminated if,
prior to sixty (60) days after the date of termination from the Corporation, you
are rehired by Intel or a Subsidiary on a basis that would make you eligible for
future Intel stock option grants, nor would your transfer from Intel to any
Subsidiary or from any one Subsidiary to another, or from a Subsidiary to Intel
be deemed a termination of employment. Further, your employment with any
partnership, joint venture or corporation not meeting the requirements of a
Subsidiary in which Intel or a Subsidiary is a party shall be considered
employment for purposes of this provision if either (a) the entity is designated
by the Committee as a Subsidiary for purposes of this provision or (b) you are
designated as an employee of a Subsidiary for purposes of this provision.   9.  
DEATH       Except as expressly provided otherwise in this Agreement, if you die
while employed by the Corporation, the executor of your will, administrator of
your estate or any successor trustee of a grantor trust may exercise the option,
to the extent not previously exercised and whether or not vested on the date of
death, at any time prior to 365 days from the date of death.       Except as
expressly provided otherwise in this Agreement, if you die prior to ninety (90)
days after termination of your employment with the Corporation, the executor of
your will or administrator of your estate may exercise the option, to the extent
not previously exercised and to the extent the option had vested on or prior to
the date of your employment termination, at any time prior to 365 days from the
date of your employment termination.       The option shall terminate on the
applicable expiration date described in this Section 9, to the extent that it is
unexercised.   10.   DISABILITY       Except as expressly provided otherwise in
this Agreement, following your termination of employment due to Disablement, you
may exercise the option, to the extent not previously exercised and whether or
not the option had vested on

4.



--------------------------------------------------------------------------------



 



or prior to the date of employment termination, at any time prior to 365 days
from the date of determination of your Disablement as described in this
Section 10; provided, however, that while the claim of Disablement is pending,
options that were unvested at termination of employment may not be exercised and
options that were vested at termination of employment may be exercised only
during the period set forth in Section 8 hereof. The option shall terminate on
the 365th day from the date of determination of Disablement, to the extent that
it is unexercised. For purposes of this Agreement, “Disablement” shall be
determined in accordance with the standards and procedures of the then-current
Long Term Disability Plan maintained by the Corporation or the Subsidiary that
employs you, and in the event you are not a participant in a then-current Long
Term Disability Plan maintained by the Corporation or the Subsidiary that
employs you, “Disablement” shall have the same meaning as disablement is defined
in the Intel Long Term Disability Plan, which is generally a physical condition
arising from an illness or injury, which renders an individual incapable of
performing work in any occupation, as determined by the Corporation.

11.  RETIREMENT      For purposes of this Agreement, “Retirement” shall mean
either Standard Retirement (as defined below) or the Rule of 75 (as defined
below). Following your Retirement, the vesting of the option, to the extent that
it had not vested on or prior to the date of your Retirement, shall be
accelerated as follows:

  (a)   If you retire at or after age 60 (“Standard Retirement”), you will
receive one year of additional vesting from your date of Retirement for every
five (5) years that you have been employed by the Corporation (measured in
complete, whole years). No vesting acceleration shall occur for any periods of
employment of less than five (5) years; or     (b)   If, when you terminate
employment with the Corporation, your age plus years of service (in each case
measured in complete, whole years) equals or exceeds 75 (“Rule of 75”), you will
receive accelerated vesting of any portion of the option that would have vested
prior to 365 days from the date of your Retirement.

   You will receive vesting acceleration pursuant to either Standard Retirement
or the Rule of 75, but not both. Except as expressly provided otherwise in this
Agreement, following your Retirement from the Corporation, you may exercise the
option at any time prior to 365 days from the date of your Retirement, to the
extent that it had vested as of the date of your Retirement or to the extent
that vesting of the option is accelerated pursuant to this Section 11. The
option shall terminate on the 365th day from your date of Retirement, to the
extent that it is unexercised.   12.  INCOME TAXES WITHHOLDING

5.



--------------------------------------------------------------------------------



 



    You will be subject to taxation in accordance with the tax laws of the
country where you are resident or employed. If you are an U.S. citizen or
expatriate, you may also be subject to U.S. tax laws. To the extent required by
applicable federal, state, local or foreign law, you shall make arrangements
satisfactory to Intel or the Subsidiary that employs you for the satisfaction of
any withholding tax obligations that arise by reason of an option exercise or
any sale of shares of the Common Stock. Intel shall not be required to issue
shares of the Common Stock or to recognize any purported transfer of shares of
the Common Stock until such obligations are satisfied. The Committee may permit
these obligations to be satisfied by having Intel withhold a portion of the
shares of the Common Stock that otherwise would be issued to you upon exercise
of the option, or to the extent permitted by the Committee, by tendering shares
of the Common Stock previously acquired.   13.   NON-TRANSFERABILITY OF OPTION  
    You may not assign or transfer this option to anyone except pursuant to your
will or upon your death to your beneficiaries. The transferability of options is
subject to any applicable laws of your country of residence or employment.   14.
  DISPUTES       The Committee or its delegate shall finally and conclusively
determine any disagreement concerning your option.   15.   AMENDMENTS       The
2004 Plan and the option may be amended or altered by the Committee or the Board
of Directors of Intel to the extent provided in the 2004 Plan.   16.   DATA
PRIVACY       You explicitly and unambiguously consent to the collection, use
and transfer, in electronic or other form, of your personal data as described in
this document by the Corporation for the exclusive purpose of implementing,
administering and managing your participation in the 2004 Plan.       You hereby
understand that the Corporation holds certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Corporation, details of all options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the 2004 Plan (“Data”).
You hereby understand that Data may be transferred to any third parties
assisting in

6.



--------------------------------------------------------------------------------



 



    the implementation, administration and management of the 2004 Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You hereby understand that you may request a list with the names
and addresses of any potential recipients of the Data by contacting your local
human resources representative. You authorize the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
2004 Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom you may elect to deposit any shares of
Common Stock acquired under your options. You hereby understand that Data will
be held only as long as is necessary to implement, administer and manage your
participation in the 2004 Plan. You hereby understand that you may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing your local
human resources representative. You hereby understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the 2004
Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you hereby understand that you may contact the human
resources representative responsible for your country at the local or regional
level.   17.   THE 2004 PLAN AND OTHER AGREEMENTS; OTHER MATTERS

  (a)   The provisions of this Agreement and the 2004 Plan are incorporated into
the Notice of Grant by reference. You hereby acknowledge that a copy of the 2004
Plan has been made available to you. Certain capitalized terms used in this
Agreement are defined in the 2004 Plan.         This Agreement, the Notice of
Grant and the 2004 Plan constitute the entire understanding between you and the
Corporation regarding the option. Any prior agreements, commitments or
negotiations concerning the option are superseded.         The grant of an
option to an employee in any one year, or at any time, does not obligate Intel
or any Subsidiary to make a grant in any future year or in any given amount and
should not create an expectation that Intel or any Subsidiary might make a grant
in any future year or in any given amount.     (b)   Options are not part of
your employment contract (if any) with the Corporation, your salary, your normal
or expected compensation, or other

7.



--------------------------------------------------------------------------------



 



      remuneration for any purposes, including for purposes of computing
severance pay or other termination compensation or indemnity.     (c)  
Notwithstanding any other provision of this Agreement, if any changes in the
financial or tax accounting rules applicable to the options covered by this
Agreement shall occur which, in the sole judgment of the Committee, may have an
adverse effect on the reported earnings, assets or liabilities of the
Corporation, the Committee may, in its sole discretion, modify this Agreement or
cancel and cause a forfeiture with respect to any unvested options at the time
of such determination.     (d)   Nothing contained in this Agreement creates or
implies an employment contract or term of employment upon which you may rely.  
  (e)   To the extent that the option refers to the Common Stock of Intel, and
as required by the laws of your country of residence or employment, only
authorized but unissued shares thereof shall be utilized for delivery upon
exercise by the holder in accord with the terms hereof.     (f)   Because this
Agreement relates to terms and conditions under which you may purchase Common
Stock of Intel, a Delaware corporation, an essential term of this Agreement is
that it shall be governed by the laws of the State of Delaware, without regard
to choice of law principles of Delaware or other jurisdictions. Any action,
suit, or proceeding relating to this Agreement or the option granted hereunder
shall be brought in the state or federal courts of competent jurisdiction in the
State of California.

By your electronic signature, you and Intel Corporation agree that the options
identified in your Notice of Grant are governed by the terms of this Agreement,
the Notice of Grant, and the 2004 Plan. You further acknowledge that you have
read and understand the terms of the options set forth in this Agreement.
FAILURE TO ELECTRONICALLY SIGN WITHIN 180 DAYS OF THE GRANT DATE WILL RESULT IN
CANCELLATION OF THE OPTIONS (SEE SECTION 2 OF THIS AGREEMENT).

8.